UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7386


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANGELA WALKER, a/k/a Angie, a/k/a Angel,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     Robert E. Payne, Senior
District Judge. (3:13-cr-00200-REP-DJN-1)


Submitted:   November 17, 2015            Decided:   November 20, 2015


Before SHEDD, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Angela Walker, Appellant     Pro Se.        Peter Sinclair Duffey,
Assistant United States      Attorney,     Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Angela Walker appeals the district court’s order denying

her   motion     for   a   sentence   reduction.        We    have   reviewed   the

record and find no reversible error.              Accordingly, we affirm for

the reasons stated by the district court.                      United States v.

Walker, No. 3:13-cr-00200-REP-DJN-1 (E.D. Va. Aug. 20, 2015).

We    dispense    with     oral   argument   because    the    facts   and   legal

contentions      are   adequately     presented    in   the    materials     before

this court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                        2